Determination of the New York State Liquor Authority dated October 9, 1964, suspending petitioner’s retail liquor license for 10 days, imposing payment of the penal sum of the bond filed and deferring the suspension for 12 months upon the payment of said sum, unanimously annulled, on the law, with $30 costs and disbursements to petitioner, on the ground that there is no substantial evidence of aiding or abetting a violation of subdivision .14 of rule 36 of the Rules of the State Liquor Authority in violation of subdivision 8 of said rule. Petitioner was *746not charged with violations of subdivisions 8 and 9 of section 105 and section 111 of the Alcoholic Beverage Control Law, relied on for the first time on this appeal by respondent. There is no evidence of the transfer of a license in violation of section 111. Section 105 relates to the transportation of liquor in vehicles, whereas here involved is a single delivery by messenger. Concur — Breitel, J. P., Valente, McNally, Stevens and Eager, JJ.